          Case 2:19-cv-00229-RCM Document 7 Filed 04/04/19 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF PENNSYLVANIA

SONYA JACKSON, on behalf of herself
                                 )
and all others similarly situated,
                                 )
                                 )
                 Plaintiff,      )                 Civil Action No. 19-229
                                 )
           vs.                   )
                                 )
CLUB EROTICA, CLUB EROTICA, INC. )
V.I. CORPORATION d/b/a CLUB      )
EROTICA, JAMES W. SHEPARD,       )
VINCENZO ISOLDI, FRANCO ISOLDI, )
and DOE DEFENDANTS 1-10,         )
                                 )
                 Defendants.     )


          STIPULATION OF EXTENSION OF TIME PURSUANT TO LCvR 7.E

        Pursuant to LCvR 7.E, Plaintiff and Defendants Club Erotica, V.I. Corporation, Vincenzo
Isoldi, and Franco Isoldi by counsel, hereby agree and stipulate that the time in which these
Defendants may file a response to Plaintiff’s Complaint is extended to April 29, 2019.

       John A. Bacharach has consulted with Plaintiff’s counsel, who has authorized the
execution and filing of this stipulation on Plaintiffs’ behalf.



                                           Respectfully submitted,



/s/ Gary F. Lynch                          s/ John A. Bacharach
PA ID 56887                                PA ID 19665
Carlson Lynch LLP                          Bacharach and Michel
1133 Penn Avenue                           564 Forbes Avenue
5th Floor                                  1113 Manor Complex
(412)322-8243                              Pittsburgh, Pa 15219
Attorney for Plaintiff                     Attorney for Defendants
